ORDER

PER CURIAM.
Courtney Collins appeals from an order of the Labor and Industrial Relations Commission denying her claim for unemployment benefits. Upon review of the briefs and the record, we find no error in the Commission’s determination that Collins is not eligible for unemployment benefits because she was discharged for misconduct connected with her work. We have provided the parties with a Memorandum further explaining the reasons for our decision, because a published opinion would have no precedential value.
Respondent Motion to Strike is denied.
The Commission’s order is affirmed. Rule 84.16(b).